FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July , 2015 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (56) 22630 9000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNIFICANT EVENT Empresa Nacional de Electricidad S.A. Securities Registration Record N° 0114 Santiago, July 21, 2015 Ger. Gen. N° 098/2015 Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador Bernardo O’Higgins N°1449 Santiago, Chile Ref.: Significant Event Dear Sir, In accordance with articles 9 and 10, paragraph 2, under Securities Market Law N°18,045, and as established under General Norm N° 30 of the Superintendence, duly authorized on behalf of Empresa Nacional de Electricidad S.A. (“Endesa Chile” or the “Company”), I hereby inform you of the following significant event: Regarding the operation of corporate reorganization described in the significant events dated April 22 and April 28, 2015, the Company has received today from the Superintendence of Securities and Insurance the Official Letter N° 15452 enclosed, which instructs various measures relating to the operation. Sincerely yours, Valter Moro Chief Executive Officer Endesa - Teléfono (56-2)26309000 - Casilla 1557 - Correo Central - Santiago de Chile OFORD .: No.15452 Reference .: 1) Consultation of Enersis S.A. related to the corporate reorganization process of 05.18.2015. 2) Official letter No.15.443 of 07.20.2015. Subject .: Informs and instructs that indicated. SGD .: No.2015070086162 Santiago, July 20, 2015 From : Superintendence of Securities and Insurance To : Chief Executive Officer EMPRESA NACIONAL DE ELECTRICIDAD S.A.
